        Case 1:20-cv-00027-JAP-LF Document 78 Filed 10/14/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


NICK VINCENT FLOR,

                       Plaintiff,

v.                                                         Cause No. 1:20-cv-00027-JAP-LF

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO,
STEPHEN BISHOP, LISA BROIDY,
KEVIN GICK, KARIN HIGH, ERIC LAU,
individually and in their official capacities,
and EVA CHAVEZ,

                       Defendants.


     DEFENDANT BOARD OF REGENTS OF THE UNIVERSITY OF NEW MEXICO’S
     SECOND MOTION FOR PROTECTIVE ORDER TO PLAINTIFF’S FIRST SET OF
                      REQUESTS FOR PRODUCTION

        Defendant Board of Regents of the University of New Mexico (“UNM”), by and through

its attorneys Conklin, Woodcock & Ziegler, P.C., submits this Motion for Protective Order to

Plaintiff’s First Requests for Production.

        1. On July 15, 2020 Plaintiff’s served their First Set of Requests for Production to

Defendant University of New Mexico. See Certificate of Service (Doc. 59) 1.

        2. Due to ongoing briefing, the Court granted two unopposed requests to respond to the

discovery requests. See Orders (Docs. 67 and 76).

        3. Responses to these discovery requests is currently due October 14, 2020.




1
 The Certificate of Service indicates that Plaintiff served Interrogatories to Defendant. Counsel
has confirmed that only Requests for Production were served on July 15, 2020.
        Case 1:20-cv-00027-JAP-LF Document 78 Filed 10/14/20 Page 2 of 4




       4. Defendants Stephen Bishop, Lisa Broidy, Kevin Gick, Karin High, and Eric Lau

(“Individual Defendants”) are filing a Motion for Summary Judgment raising qualified immunity 2.

The Motion includes a request to stay discovery. As a general rule, once any defendant files a

dispositive motion raising qualified immunity, a stay of discovery as to all Defendants is

appropriate. See Jiron v. City of Lakewood, 392 F.3d 410, 414 (10th Cir. 2004); Workman v.

Jordan, 958 F.2d 332, 336 (10th Cir. 1992); and Ashcroft Iqbal, 556 U.S. 662, 685-86 (2009).

       5. Defendant seeks a Protective Order to prevent UNM from responding to these discovery

requests until such time that the issues raised in the Individual Defendants Motion for Summary

Judgment are decided.

       6. Rule 26(c) provides that upon a showing of good cause, a court “may make any order

which justice requires to protect a party or person from annoyance, embarrassment, oppression, or

undue burden or expense.” Fed. R. Civ. P. 26(c). The decision to enter a protective order is within

the court's discretion. Thomas v. International Bus. Mach., 48 F.3d 478, 482 (10th Cir.1995).

       7. The party seeking a protective order has the burden to demonstrate good cause. Sentry

Ins. v. Shivers, 164 F.R.D. 255, 256 (D.Kan.1996); Velasquez v. Frontier Med. Inc., 229 F.R.D.

197, 200 (D.N.M. 2005). Good cause is shown through “a particular and specific demonstration

of fact, as distinguished from stereotyped and conclusory statements.” Gulf Oil Co. v. Bernard,

452 U.S. 89, 102 n.16 (1981). Additionally, the moving party must show that disclosure will result

in a “clearly defined and serious injury to that moving party.” Klesch & Co. Ltd. v. Liberty Media

Corp., 217 F.R.D. 517, 524 (D.Colo.2003) (citing Exum v. United States Olympic Committee, 209

F.R.D. 201, 206 (D.Colo.2002)); and Pia v. Supernova Media, Inc., 275 F.R.D. 559, 560 (D. Utah



2
 The Individual Defendants had planned to file the referenced Motion today. Unfortunately, there
was a delay in securing a signed Declaration. The Motion will be filed tomorrow, October 15,
2020.
                                                2
          Case 1:20-cv-00027-JAP-LF Document 78 Filed 10/14/20 Page 3 of 4




2011) (Good cause is established upon a showing of specific prejudice or oppression that will be

caused by the discovery).

          8. In evaluating whether good cause exists, “a court should balance the non-moving party’s

interest in obtaining discovery and preparing for trial against the moving party’s proffer of harm

that would result from the deposition.” Baratta v. Homeland Housewares, LLC, 242 F.R.D. 641,

642 (S.D.Fla.2007) (citing Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1547 (11th

Cir.1985)); Exum, 209 F.R.D. at 206 (citations omitted).

          9.   Because qualified immunity has been raised, the entry of a Protective Order is

appropriate:

                 The basic thrust of the qualified-immunity doctrine is to free
                 officials from the concerns of litigation, including “avoidance of
                 disruptive discovery” ... There are serious and legitimate reasons for
                 this. If a government official is to devote time to his or her duties,
                 and to the formulation of sound and responsible policies, it is
                 counterproductive to require the substantial diversion that is
                 attendant to participating in litigation and making informed
                 decisions as to how it should proceed. Litigation, though necessary
                 to ensure that officials comply with the law, exacts heavy costs in
                 terms of efficiency and expenditure of valuable time and resources
                 that might otherwise be directed to the proper execution of the work
                 of the government....

Iqbal, 556 U.S. at 685.

          10. Plaintiff’s counsel was contacted prior to the filing of this Motion. At the time of

filing, a response had not been provided.

          WHEREFORE, Defendant respectfully requests this Court to grant a Protective Order for

the reasons discussed herein, and for such other and further relief as the Court deems just and

proper.




                                                   3
        Case 1:20-cv-00027-JAP-LF Document 78 Filed 10/14/20 Page 4 of 4




                                            Respectfully submitted,



                                            CONKLIN, WOODCOCK & ZIEGLER, P.C.

                                            By: /s/ Alisa Wigley-DeLara
                                                   Alisa Wigley-DeLara
                                                   320 Gold Ave., Suite 800
                                                   Albuquerque NM 87102
                                                   Telephone: (505) 224-9160
                                                   Attorney for Defendant


                               CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of the foregoing was e-filed

and served via email upon counsel of record on this 14th day of October, 2020.



/s/ Alisa Wigley-DeLara
Alisa Wigley-DeLara




                                               4
